COLLIER, C. J.
In Carroll, et al. v. Moore, Adm’r, 7 Ala. Rep. 615, it was held, that an administrator, on the settlement of the estate represented by him, may prove that he has paid the amount due to a distributee, and have satisfaction entered on the record. It was added that “no conceivable benefit could be accomplished by rendering a decree upon which an execution could issue in favor of a distributee, who had been paid off in full. Nor could any injury accrue by the entry of satisfaction, as the distributee to be affected by it, would be a party to the settlement, to controvert the fact.” In that case, the entry which destroyed the vitality of the decree, was made simultaneously with its rendition, and was fully sustained by the facts. No question of res adjudicata arose, and what was said by the court is to be taken in reference to the case before it.
If payments are made by the administrator, previous to the settlement and order of distribution, he should then, attempt to avail himself of them; and if made afterwards in satisfac*642tion of the decree, either in whole or in part, he may move the court to have them entered of record, and the decree thus far declared inoperative. Whether, if previous payments-have not been brought into the settlement, it would be permissible for the court to apply them in discharge of the decree, is a question not now presented. We are however of opinion, that as the administrator filed the receipts of the guardian as vouchers, and insisted upon being allowed the benefit of them as credits against the distributees’ shares, was overrruled, and then presented the question to this court, which sustained the ruling of the orphans’ court, no proceeding can there be instituted which raises the same point for decision. The motion to enter satisfaction pro tanto upon the sums adjudged to the respective distributees, brings up the precise question, and the rule which maintains the conclusiveness of the judgments, decrees and sentences of a court of competent jurisdiction, upon a matter brought regularly before it, applies with all force. We may add, that the case cited by us maintains the authority of the orphans’ court to examine and decide upon the extent of the administrator’s indebtedness to the distributees; and the statute entitles the party supposing himself aggrieved to a bill of exceptions and a writ of error.
We do not deem it necessary to consider the objection to the writ of error — the defendants assenting to waive it, as the opinion of this court is in their favor upon the merits of the controversy; and besides, under our very liberal statute, it might, if necessary, be so amended as to make a case for our decision, at least as against one of the distributees. It remains but to add, that the order overruling the motion is affirmed. <